            Case 1:20-cr-10252-LTS
            Case                   Document 40
                 1:20-cr-10252-LTS Document 28 Filed
                                               Filed 06/15/21
                                                     04/07/21 Page
                                                              Page 1
                                                                   1 of
                                                                     of 1
                                                                        1


                                 UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


WRIT OF HABEAS CORPUS

TO THE MARSHAL FOR THE DISTRICT OF MASSACHUSETTS, or any of his deputies,

and to: Plymouth County House of Correction


YOU ARE COMMANDED to have the body of Raughn Williams MA 21021015 now in your custody, before

the United States District Court for the District of Massachusetts, United States Courthouse, in a Remote

Proceeding on June 21, 2021, at 10:00AM

for the purpose Rule 11 Hearing

in the case of    UNITED STATES OF AMERICA V. Williams

CR Number 1:20‐10252‐LTS

         And you are to retain the body of said of Raughn Williams MA 21021015 while before said Court upon

said day and upon such other days thereafter as his attendance before said Court shall be necessary, and as soon as

may be thereafter to return said of Raughn Williams MA 21021015             to the institution from which he was

taken, under safe and secure conduct, to be there imprisoned as if he had not been brought therefrom for the purpose

aforesaid. And have you then and there this Writ with your doings herein.

Dated this 10th day of May 2021




     /S/ Leo T. Sorokin

                                                               ROBERT M FARRELL
UNITED STATES DISTRICT JUDGE                                   CLERK OF COURT


                                                               By: Isl Maria Simeone
                                                               Courtroom Deputy Clerk
